Bookes, J.:
Evidence having been given tending to prove the contract set up as a defense, it then became competent for the defendant to show that after her entry," and relying upon the contract, she made substantial and permanent improvements upon the premises. I. therefore doncur with brother Westbrook, in his conclusion that *33there must be a new trial because of the exclusion of this evideiice, and I put my concurrence on this ground only.
Learned, P. J., concurred with Bookes, J.
Judgment and order reversed, new trial granted, costs to abide event.